UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2367


YOLANDA BELL,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF DEFENSE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:14-cv-00470-TSE-IDD)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Yolanda Bell, Appellant Pro Se.     Dennis Carl Barghaan, Jr.,
Assistant United States Attorney, Michael Anthony Rizzotti,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yolanda Bell appeals the district court’s order denying her

Fed.   R.   Civ.     P.    60(b)(2)    motion      to   set   aside   the   judgment

against       her     and     the      order       denying     her    motion    for

reconsideration.          As to the Rule 60(b) order, we have reviewed

the record and find no reversible error.                  Accordingly, we affirm

the denial of Rule 60(b) relief for the reasons stated by the

district court.           Bell v. Dep’t of Def., No. 1:14-cv-00470-TSE-

IDD (E.D. Va. Sept. 4, 2015).

       As to the order denying Bell’s motion for reconsideration,

we dismiss the appeal of that order for lack of jurisdiction.

“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”               Bowles v. Russell, 551 U.S. 205,

214 (2007).         In a civil action in which a United States agency

is a party, parties have 60 days after entry of the district

court’s order to note an appeal, Fed. R. App. P. 4(a)(1)(B),

unless a party obtains an extension or reopening of the appeal

period, Fed. R. App. P. 4(a)(5), (a)(6).                      “[A] bare notice of

appeal should not be construed as a motion for extension of

time, where no request for additional time is manifest,” even

for appellants proceeding pro se.               Washington v. Bumgarner, 882

F.2d   899,    900-01       (4th    Cir.   1989)    (internal    quotation     marks

omitted).      Here, the order denying reconsideration was entered

on October 9, 2015, but Bell did not file her notice of appeal

                                           2
of that order until December 9, 2015—61 days after entry—and she

has not sought an extension or reopening of the appeal period.

     Accordingly, we affirm in part and dismiss in part.                  We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                      3